Citation Nr: 0614665	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  99-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial higher rating for a lumbar 
spine disability.   
 
2.  Entitlement to an initial higher rating for a cervical 
spine disability.   
 
3.  Entitlement to an initial higher (compensable) rating for 
a right knee disability.   
 
4.  Entitlement to an initial rating higher than 10 percent 
for a right ankle disability.   
 
5.  Entitlement to an initial rating higher than 10 percent 
for a right hip disability.   
 
6.  Entitlement to an initial higher rating for post-
traumatic headaches.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1991 and had additional periods of active duty for 
training and/or inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
which granted service connection and a 20 percent rating for 
a lumbar spine disability, effective August 4, 1997; granted 
service connection and a noncompensable rating for a cervical 
spine disability, effective August 4, 1997; granted service 
connection and a noncompensable rating for a right knee 
disability, effective August 4, 1997; granted service 
connection and a 10 percent rating for a right ankle 
disability, effective August 4, 1997; granted service 
connection and a 10 percent rating for a right hip 
disability, effective August 4, 1997; and granted service 
connection for post-traumatic headaches, effective August 4, 
1997.  

An April 2003 RO decision increased the rating for the 
veteran's service-connected cervical spine disability to 10 
percent, effective September 8, 2000, and increased the 
rating for her service-connected post-traumatic headaches to 
30 percent, effective September 15, 2000.  

An October 2003 RO decision increased the rating for the 
veteran's service-connected lumbar spine disability to 40 
percent, effective April 15, 2003, and increased the rating 
for her service-connected cervical spine disability to 20 
percent, effective April 15, 2003.  

The issues of entitlement to an initial higher rating for a 
lumbar spine disability and entitlement to an initial higher 
rating for a cervical spine disability, are the subject of 
the remand at the end of the decision.  

In a March 2006 Informal Hearing Presentation, the veteran's 
representative noted that the evidence raised a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO denied a claim for TDIU in August 2004; the new claim 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's right knee disability (residuals of right 
fibula and femur fractures) is manifested by some limitation 
of motion (motion was from 0 to 125 degrees on last 
examination), with no arthritis, instability, or malunion of 
the fibula.  

2.  The veteran's right ankle disability (residuals of a 
right fibula fracture), including arthritis, is manifested by 
no more than moderate limitation of motion without ankylosis 
and without malunion of the fibula.  

3.  The veteran's right hip disability (residuals of a right 
femur fracture) is manifested some limitation of motion and 
no more than impairment equivalent to malunion of the femur 
with slight hip disability.  

4.  The RO has rated the veteran's service-connected post-
traumatic headaches as 10 percent disabling from August 4, 
1997 (the effective date of service connection) to September 
14, 2000, and 30 percent disabling from September 15, 2000.  

5.  The current degree of disability as to the veteran's 
post-traumatic headaches, has persisted since the effective 
date of service connection and is manifested by no more than 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2005).  

2.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5262, 5270, 5271 (2005).  

3.  The criteria for a rating in excess of 10 percent for a 
right hip disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5250, 5251, 5252, 5253, 5255 (2005).  

4.  The criteria for a 30 percent rating for post-traumatic 
headaches for the period from August 4, 1997 to September 14, 
2000, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  

5.  The criteria for a rating in excess of 30 percent for 
post-traumatic headaches for the period since September 15, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

I.  Right Knee

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

In December 1998, the RO granted service connection and a 
noncompensable (0 percent) rating for a right knee 
disability, effective August 4, 1997, and characterized the 
disability as "right knee condition, residual right fibula 
and femur fractures."  

An October 1998 VA orthopedic examination report noted that 
the veteran had been admitted at a VA facility in August 1997 
after a fall from a moving vehicle.  It was noted that she 
sustained a right femur and right fibular fracture and 
underwent open reduction and internal fixation of the 
fractures.  There were currently no episodes of dislocation 
or recurrent subluxation and no constitutional symptoms for 
inflammatory arthritis.  

Range of motion of the right knee was reported as extension 
to 0 degrees and flexion to 140 degrees.  The examiner stated 
that there was no painful motion measured as to the right 
knee and that there was no objective evidence of painful 
motion on all movement of the knees.  The examiner indicated 
that there was no objective evidence of edema, effusion, 
instability, redness, heat, abnormal movement, and guarding 
of movement of both knees.  The veteran had a positive 
patellar-grinding test in both knees and that there was no 
crepitation of the knees.  The examiner reported that the 
veteran could walk unassisted, but that she limped without a 
cane due to a leg length discrepancy and that for proper 
ambulation she needed a cane to walk.  The diagnoses were 
status post open reduction, internal fixation, of the right 
femur and right distal fibula, and healed spiral fracture, 
status post open reduction, internal fixation, at the mid-
femur with intramedullary rod with fixating plate around the 
distal lateral fibula with a bone fragment adjacent to the 
fibula tip by X-rays of the right hip and ankles dated in 
July 1998.  

VA treatment records dated from October 1998 to September 
1999 show treatment for disorders, including right knee 
complaints.  A November 1998 treatment entry noted that the 
veteran complained of leg problems.  The assessment was 
status post right femur fracture, status post open reduction 
and internal fixation, and status post right lateral 
malleolar fracture.  A radiological report apparently dated 
in February 1999, as to the veteran's right knee, related an 
impression that there was no acute bone pathology shown.  

A September 2000 VA orthopedic examination report noted that 
the veteran complained of a cracking sound in the right knee 
and frequent swelling and giving way of the knee.  She used a 
one-point cane and that there were no constitutional symptoms 
of inflammatory arthritis.  Range of motion of the right knee 
was flexion to 140 degrees and extension to 0 degrees.  The 
examiner stated that there was no edema, effusion, redness, 
heat, or instability.  It was noted that there was 
crepitation of the right knee and that there was tenderness 
to palpation on the distal fibular, the mid tibia and fibula, 
and the mid right femur.  The examiner indicated that the 
Lachman's test, valgus varus stress test, anterior posterior 
drawer test, and McMurray test, were all negative.  It was 
noted that the veteran ambulated with a limp on the right 
lower extremity and that she had a leg length discrepancy 
with the right lower extremity one and a half inches shorter 
than the left lower extremity.   

VA treatment records dated from October 2000 to May 2003 show 
continued treatment for multiple disorders, including right 
knee problems.  A May 2001 entry noted that the veteran 
complained of pain in both knee times two weeks.  It was 
noted that range of motion was intact, that muscle tone was 
adequate, and that there were no deformities.  The assessment 
was status post right distal femur.  An April 2003 entry 
noted that the veteran complained of knee pain.  It was noted 
that there was positive knee crepitous motions with pain.  

The most recent October 2003 VA orthopedic examination report 
noted that the veteran complained of giving way of her right 
knee.  She reported that she had frequent falls.  The veteran 
also complained of additional limitation of the right knee 
during flare-ups.  It was noted that she used a one-point 
cane and that there were no constitutional symptoms of 
inflammatory arthritis.  The examiner reported, as to range 
of motion of the bilateral knees, that there was 0 degrees of 
extension and 125 degrees of flexion.  The examiner did not 
indicate that there was painful motion of the right knee or 
that range of motion of the right knee was limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  The examiner stated that there was 
tenderness to palpation of the right lateral trochanter and 
superior patella with very mild irregularity of the 
superficial patella.  The examiner noted that there was no 
knee instability.  It was noted that the veteran used a one-
point cane and limped with the right lower extremity.  The 
examiner stated that there was no ankylosis.  The examiner 
indicated that an X-ray of the right knee showed an 
orthopedic device along the femur ending along the distal 
third of the femur with well preserved articular space.  The 
diagnoses included right knee, no pathology found.  

Private and VA treatment records dated from April 2004 to 
June 2004 show to treatment for several disorders, including 
complaints of right knee pain.  

Service connection is in effect for a knee condition as the 
residual of fractures of the femur and fibula and the RO 
assigned the initial noncompensable rating under Diagnostic 
Code 5299-5257, rating the condition by analogy and the Board 
will do the same.  38 C.F.R. § 4.27.  The medical evidence of 
record shows that the veteran's does not have right knee 
arthritis.  The veteran had full range of motion (0 to 140 
degrees) pursuant to the October 1998 and September 2000 VA 
orthopedic examinations.  At the October 2003 VA orthopedic 
examination, the veteran had range of motion of 0 to 125 
degrees and the examiner specifically concluded that there 
was no right knee pathology found.  Such range of motion is 
rated 0 percent rated under the limitation of motion 
Diagnostic Codes 5260 and 5261.  Absent arthritis with some 
limitation of motion, an increased rating in not warranted 
under Diagnostic Codes 5003 and 5010.  The Board notes that 
even considering the effects of pain during use and flare-
ups, there is no probative evidence that right knee motion is 
limited to the degree required for a 10 percent rating under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As there is there is no evidence that flexion is limited to 
45 degrees or extension is limited to 10 degrees, separate 
ratings under Diagnostic Codes 5260 and 5261 are not for 
assignment.  Similarly, absent evidence of right knee 
instability, an increased rating is not warranted under 
Diagnostic Code 5257, nor is a separate rating warranted 
under that Diagnostic Code given that there is no arthritis.  
Additionally, the medical evidence indicates that the veteran 
does not have malunion of the fibula, and thus there is no 
basis for an increased rating pursuant to Diagnostic Code 
5262.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's right knee disability 
has been more than 0 percent disabling.  Thus "staged 
ratings" greater than a 0 percent rating are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 0 percent disabling.  
As the preponderance of the evidence is against the claim for 
a compensable rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

II.  Right Ankle

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

In December 1998, the RO granted service connection and a 10 
percent rating for a right ankle disability, effective August 
4, 1997, and characterized the disability as "right ankle 
condition, residual of fracture to fibula."  The RO also 
granted service connection and a 10 percent rating for scars, 
residuals of surgery to right lower extremity, effective 
August 4, 1997.  However, the rating for the veteran's scars, 
including as to the right ankle, is not on appeal.  

An October 1998 VA orthopedic examination report noted that 
the veteran complained of pain in the right ankle, lateral 
aspect, which radiated up to the leg.  She reported that 
precipitating factors were bending, sitting, and standing for 
a long time and that alleviating factors were physical 
therapy and medication.  It was noted that the veteran used a 
cane to prevent falls due to a leg length discrepancy and 
that she walked with a limp.  It was also reported that there 
was no constitutional symptoms for inflammatory arthritis.  

Range of motion of the right ankle was reported as 
dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  
The examiner indicated that there was no painful motion 
measured as to the right ankle and no objective evidence of 
painful motion on all movements of the right ankle.  The 
examiner noted that there was no objective evidence of edema, 
effusion, instability, redness, heat, abnormal movement, and 
guarding of movement of the right ankle; there was mild 
crepitation of the right ankle.  

VA treatment records dated from October 1998 to September 
1999 show treatment for disorders, including right ankle 
complaints.  A radiological report apparently dated in 
February 1999, as to the veteran's right ankle, related an 
impression of minimal degenerative changes and status post 
internally fixed fracture, lateral malleolar region.  

A September 2000 VA orthopedic examination report noted that 
the veteran complained of increased aching pain in the right 
ankle and leg.  The veteran also reported that she had pain 
in the right plantar foot.  The examiner reported that there 
were no constitutional symptoms of inflammatory arthritis.  
Range of motion of the right ankle was reported as 
dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  
The examiner noted that there was a painful right ankle from 
0 to 30 degrees of plantar flexion.  The examiner noted that 
there was no edema, effusion, instability, redness, or heat 
in the right ankle.  It was reported that there was 
crepitation in the right ankle.  The examiner noted that 
there was tenderness to palpation on the anterior and lateral 
ankle, distal fibular, mid tibia and fibula.  It was noted 
that there was a negative anterior, posterior, drawer test of 
the right ankle.    

VA treatment records dated from October 2000 to May 2003 show 
continued treatment for multiple disorders.  

The most recent October 2003 VA orthopedic examination report 
noted that the veteran complained of right ankle aching pain 
with standing more than seven minutes and swelling of the 
lateral aspect of the right ankle and tenderness to 
palpation.  She stated that she had additional limitation of 
motion of the right ankle during pain flare-ups and that she 
used a one-point cane.  Range of motion of the right ankle 
was reported as dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.  The examiner reported that the 
veteran had painful right ankle dorsiflexion at 10 degrees.  
The examiner also noted that the veteran had increased pain 
with repetitive right ankle dorsiflexion and plantar flexion.  
It was noted that there was tenderness to palpation of the 
lateral ankle with palpable hardware, lateral ankle.  The 
examiner noted that there was no ankle instability.  The 
examiner indicated that there was no ankylosis.  The examiner 
stated that X-rays of the right ankle showed an internally 
fixed, healed, fracture along the distal fibula with 
orthopedic device in place.  

The medical evidence shows possible right ankle arthritis, 
and such is to be rated based on limitation of motion.  A 
radiological report apparently dated in February 1999, as to 
the veteran's right ankle, related an impression of minimal 
degenerative changes.  The medical evidence also shows 
limitation of ankle motion which may be categorized as 
moderate in degree (i.e., 10 percent disabling under 
Diagnostic Code 5271).  The Board notes that the September 
1998 VA orthopedic examination report noted that dorsiflexion 
was 0 degrees and plantar flexion was 20 degrees.  The 
examiner also stated, however, that there was no objective 
evidence of painful motion on all movements of the right 
ankle.  A September 2000 VA orthopedic examination report 
indicated that right ankle dorsiflexion was 0 degrees and 
that plantar flexion was 20 degrees.  The examiner also 
stated that there was a painful right ankle from 0 to 30 
degrees.  The most recent October 2003 VA orthopedic 
examination report indicated that dorsiflexion was 10 degrees 
and plantar flexion was 40 degrees.  Overall, the Board finds 
that the evidence shows limitation of motion that is moderate 
in degree.  

Even when the effects of pain on use and during flare-ups is 
considered, no more than moderate (10 percent) limitation of 
right ankle motion is shown pursuant to the most recent 
October 2003 VA orthopedic examination reports as well as 
other recent treatment records and examination reports.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Ankylosis of the right ankle has not been shown 
and the veteran in not entitled to an increased rating under 
Diagnostic Code 5270.  Additionally, medical evidence does 
not show malunion of the tibia and fibula, and thus there is 
no basis for an increased rating pursuant to Diagnostic Code 
5262.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's right ankle disability 
has been more than 10 percent disabling.  Thus "staged 
ratings" greater than a 10 percent rating are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson, 12 Vet. App. at 119.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a right ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

III.  Right Hip

Limitation of motion of the thigh is rated 10 percent where 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating require that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  A 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5252.  

Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg), or where there is limitation 
of abduction of the thigh (cannot cross legs), and 20 percent 
where there is limitation of abduction of the right (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

A 60 percent rating is warranted for an ankylosed hip in 
favorable position in flexion at an ankle between 20 degrees 
and 40 degrees, and slight adduction or abduction.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  

A 10 percent rating is warranted for shortening of the bones 
of the lower extremity from 1 and 1/4 to 2 inches (3.2 cms to 
5.1 cms).  A 20 percent rating requires shortening of 2 to 2 
and 1/2 inches (5.1cms to 6.4 cms).  A 30 percent rating is 
warranted for shortening of the bones of the lower extremity 
from 2 and 1/2 to 3 inches (6.4 cms to 7.6 cms).  A 40 
percent rating requires shortening of 3 to 3 and 1/2 inches 
(7.6 cms to 8.9 cms).  38 C.F.R. § 4.71a, Diagnostic Code 
5275.  

Malunion of the femur is rated 10 percent when there is 
slight knee or hip disability, 20 percent when there is 
moderate knee or hip disability, and 30 percent when there is 
marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

In December 1998, the RO granted service connection and a 10 
percent rating for a right hip disability, effective August 
4, 1997, and characterized the disability as "hip condition, 
residuals right femur fracture."  

An October 1998 VA orthopedic examination report noted that 
the veteran complained of right hip pain.  Range of motion of 
the right hip was reported as flexion to 90 degrees, 
abduction to 25 degrees, internal rotation to 10 degrees, 
external rotation to 30 degrees, extension to 15 degrees, and 
adduction to 10 degrees.  The examiner stated that there was 
moderate pain from the first degree to the last degree in all 
movements of the right hip.  There was a positive Patrick 
sign in the right hip and that the veteran had mild weakness 
of all muscles of the right hip with muscle strength graded 
as 4/5.  The examiner stated that there was no ankylosis and 
that the veteran had limitation of motion of the right hip.  

VA treatment records dated from October 1998 to September 
1999 show treatment for disorders including right hip 
complaints.  

A September 2000 VA orthopedic examination report noted that 
the veteran complained of increased pain in the right leg.  
She stated that she had the same type of pain all the time 
with no real flare-ups.  The veteran described that pain as 
moderate to severe.  It was noted that precipitating factors 
were walking, standing, squatting, going upstairs, and that 
alleviating factors were medicine and rest.  

Range of motion of the right hip was noted as follows:  
flexion was 90 degrees, extension was 20 degrees, abduction 
was 35 degrees, adduction was 10 degrees, internal rotation 
was 20 degrees, and external rotation was 40 degrees.  The 
examiner stated that there was evidence of pain on range of 
motion of the right hip and that there was a positive Patrick 
sign.  There was no edema, effusion, instability, redness, or 
heat.  The examiner noted that there was no ankylosis.  

VA treatment records dated from October 2000 to May 2003 show 
continued treatment for multiple disorders including right 
hip complaints.  

The most recent October 2003 VA orthopedic examination report 
noted that the veteran complained of bilateral hip pain with 
weight bearing and side lying and anterior hip and lateral 
hip pain as well as a sensation of heaviness in her hips.  
She complained of constant pain and pain with going upstairs.  
It was noted that the veteran reported that she had 
additional limitation of motion of the right hip during pain 
flare-ups and that she used a one-point cane.  There were no 
constitutional symptoms of inflammatory arthritis.  

Range of motion of the right hip was reported as follows: 
flexion was 115 degrees, abduction was 35 degrees, internal 
rotation was 20 degrees, and external rotation was 45 
degrees.  The examiner stated that the veteran had painful 
right hip flexion and external rotation and that she had 
increased pain with repetitive flexion and external rotation 
of the right hip; there was tenderness to palpation of the 
right femur and mid thigh.  There was no hip instability and 
no ankylosis.  The examiner noted that an X-ray of the 
bilateral hips and pelvis showed an orthopedic device along 
the right femur with a healed fracture along the mid third of 
the femoral diaphysis.  The diagnoses included right femur 
fracture with open reduction, internal fixation, with open 
reduction, internal fixation hardware in place, as well as 
secondary right great trochanter bursitis.  

Private and VA treatment records dated from April 2004 to 
June 2004 show treatment for several disorders including 
right hip complaints.  

Service connection is in effect for a hip condition as the 
residual of fractures of the femur and the RO assigned the 
initial 10 percent rating under Diagnostic Code 5299-5255, 
rating the condition by analogy and the Board will do the 
same.  38 C.F.R. § 4.27.  The criteria for a higher rating 
under Diagnostic Code 5255 are not met.  The most recent 
October 2003 VA orthopedic examination report which indicated 
diagnoses of a right femur fracture with open reduction, 
internal fixation, with open reduction, internal fixation 
hardware in place, as well as secondary right great 
trochanter bursitis, as well as the other recent treatment 
reports and examination reports, fail to show symptomatology 
indicative of malunion of the femur with moderate hip 
disability.  

Additionally, the evidence fails to indicate that a higher 
rating is warranted pursuant to Diagnostic Codes 5250, 5251, 
5252, and 5253.  Even considering the effects of pain during 
use and flare-ups, there is no probative evidence that right 
hip motion is limited to the degree required for a rating 
higher than 10 percent under such limitation of motion codes 
(to include any evidence of ankylosis).  Range of motion has 
been reported as flexion between 90 and 115 degrees and 
abduction between 25 and 35 degrees.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca. 8 Vet. App. at 202.  Also there is no 
shortening indicative of a higher 20 percent rating under 
Diagnostic Code 5275.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's right hip disability 
has been more than 10 percent disabling.  Thus "staged 
ratings" greater than a 10 percent rating are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson, 12 Vet. App. at 119.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for a right hip disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.  


IV.  Post-Traumatic Headaches

A 30 percent rating for migraine headaches requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

In December 1998, the RO granted service connection and a 10 
percent rating for post-traumatic headaches, effective August 
4, 1997.  An April 2003 RO decision increased the rating for 
the veteran's service-connected post-traumatic headaches to 
30 percent, effective September 15, 2000.  

Thus the Board must consider whether the veteran is entitled 
to a rating in excess of 10 percent for the period from 
August 4, 1997 to September 14, 2000, and a rating in excess 
of 30 percent for the period since September 15, 2000.  

An October 1998 VA neurological examination report noted that 
the veteran complained of episodes of headaches and visual 
loss.  She described the headaches as localized over the 
bilateral, temporal, areas and radiating backwards.  The 
veteran stated that the headaches were pulsatile in quality 
and were accompanied by blurring of vision.  She reported 
that the episodes would last for 30 to 45 minutes and were 
alleviated when she was alone.  The veteran noted that she 
suffered her last episode the morning of the examination.  It 
was noted that she referred a frequency of 3 episodes per 
week.  She indicated that when she would get a headache, she 
would try to read.  

The examiner noted that the veteran had diminished sensation 
following the distribution of the lower two branches of the 
trigeminal nerve on the left.  As to coordination, the 
examiner noted that the veteran had a negative Romberg test 
and that there was no dysmetria or dysinergia.  The diagnosis 
was status post motor vehicle accident with trauma to the 
head and post-traumatic headaches.  

VA treatment records dated from October 1998 to September 
1999 show treatment for disorders, including headaches.  A 
February 1999 treatment entry noted that the veteran 
complained of headaches with hypersensitivity on the right 
side of the face.  The assessment was tensional headache.  

A September 15, 2000, VA neurological examination report 
noted that the veteran complained of continued headaches with 
the same characteristics, radiating backwards involving the 
cervical area.  She reported a frequency of three episodes 
per week lasting around three hours.  She stated that the 
headaches would not disappear on their own anymore and that 
she would have to take medication and go to bed.  The veteran 
indicated that she was either taking Naproxsyn or Panadol for 
the headaches.  She noted that the headache pain was so 
severe as to be prostrating twice a week.  The veteran stated 
that she would have to stop all activity and go to bed and 
that such was interfering with her studies.  The examiner 
noted that there was diminished sensation following the 
distribution of the lower two branches of the left trigeminal 
nerve.  There was a negative Romberg and tandem test and no 
dysmetria or dysinergia.  The diagnosis was status post motor 
vehicle accident with trauma to the head and post-traumatic 
headaches with the above residuals.  

The Board finds that the evidence as a whole shows that for 
the period from August 4, 1997 to September 14, 2000, the 
criteria for a higher rating of 30 percent under Diagnostic 
Code 8100 are met.  The Board notes that although there are 
variations in the severity of the veteran's post-traumatic 
headaches as shown by the October 1998 VA neurological 
examination and the September 15, 2000 VA neurological 
examination, the veteran appears to have received continuing 
treatment for headache complaints during that period.  The 
Board cannot conclude that the veteran's post-traumatic 
headaches solely increased in severity on the date of the 
September 15, 2000 VA neurological examination.  The evidence 
shows symptoms indicative of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, which is indicative of the 30 percent rating.  

The evidence fails to indicate that the veteran suffers from 
very frequent completely prostrating attacks productive of 
severe economic inadaptability, as required for a 50 percent 
rating for the period from August 4, 1997, to September 14, 
2000.  There is no evidence of record that the veteran's 
post-traumatic headaches alone produce severe economic 
inadaptability.  

In sum, a 30 percent rating, and no more, is warranted for 
post-traumatic headaches for the period from August 4, 1997.  
Fenderson, 12 Vet. App. at 119.  The benefit-of-the-doubt 
rule has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).  

As to the period since September 15, 2000, an October 2003 VA 
neurological examination report noted that the veteran 
described headaches that were bitemporal in localization at 
onset and then localized towards the left side.  She reported 
that the headaches were pulsatile and accompanied by photo 
and sonophobia.  The veteran noted that she would become 
irritable and become isolated with the headaches and that she 
would go to a dark, quiet room and use alcohol rubs along 
with Norflex and Naproxen.  She stated that she occasionally 
used Percocet with some relief.  The veteran noted that the 
duration of the headache was usually eight hours and that the 
pain intensity was a ten out of ten in the pain numerical 
scale.  She stated that she could not identify any known 
precipitant, as the headaches would appear at any time and 
usually recurring about six times at the most.  The veteran 
noted that the headaches were definitely prostrating and that 
she could not continue doing ordinary activity during the 
headache.  

The examiner noted that the cerebellar functions were normal 
on the finger-to-nose test, and that the rapid alternating 
movement was without dysmetria, intentional tremor, or 
dysdiadochocinesia.  There was no truncal ataxia or gait 
ataxia observed.  The diagnosis was chronic recurrent 
headaches of the migraine type, post-traumatic in onset, 
prostrating in nature.  

The RO has rated the veteran's service-connected post-
traumatic headaches as 30 percent disabling under Diagnostic 
Code 8100 for the period since September 15, 2000.  The 
evidence as a whole shows that the veteran's post-traumatic 
headaches are indicative of no more than characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, and thus no more than a 30 
percent rating is warranted under Diagnostic Code 8100 for 
that period.  The evidence fails to indicate that the veteran 
suffers from very frequent completely prostrating attacks 
productive of severe economic inadaptability.  There is no 
evidence of record that the veteran's post-traumatic 
headaches alone produce severe economic inadaptability.  

The Board finds that there are no distinct periods of time, 
since September 15, 2000, during which the veteran's post-
traumatic headaches have been more than 30 percent disabling.  
Thus "staged ratings" greater than a 30 percent rating are 
not warranted.  Fenderson, 12 Vet. App. at 119.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in December 1998 and 
correspondence in March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 2006); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty to notify prior to 
the readjudication in the October 2004 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A higher initial rating for a right knee disability is 
denied.  

A higher initial rating for a right ankle disability is 
denied.  

A higher initial rating for a right hip disability is denied.  

A higher rating of 30 percent is granted for post-traumatic 
headaches for the period from August 4, 1997 to September 14, 
2000, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

A higher rating for post-traumatic headaches, for the period 
since September 15, 2000, is denied.  


REMAND

The other issues on appeal are entitlement to an initial 
higher rating for a lumbar spine disability and entitlement 
to an initial higher rating for a cervical spine disability.  

The veteran was last afforded a VA spine examination in 
October 2003.  The diagnoses included lumbar and cervical 
severe myositis.  

The Board notes that subsequent to the October 2003 VA spine 
examination, the veteran has received private and VA 
treatment for lumbar spine and cervical spine problems.  The 
treatment reports indicate possible worsening of the 
veteran's service-connected lumbar spine and cervical spine 
disabilities.  

Additionally, the Board notes that there were changes to the 
rating criteria concerning spine disabilities just days 
before the October 2003 VA spine examination.  Rating 
criteria used to evaluate diseases and injuries of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003). 

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995). When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Given such 
factors, it is the judgment of the Board that the duty to 
assist the veteran with her claims includes providing her 
with a VA examination.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Afford the veteran an appropriate VA 
examination(s) to determine the severity 
of her service-connected lumbar spine and 
cervical spine disabilities.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examination should be 
conducted in accordance with the latest 
AMIE worksheet for evaluating low back and 
cervical spine disabilities.  All signs 
and symptoms of the service-connected 
lumbar spine and cervical spine 
disabilities should be described in 
detail, including all information 
necessary for rating such disabilities 
under the old and new rating criteria for 
spine disabilities.  

2.  Thereafter, review the claims for 
entitlement to an initial higher rating 
for a lumbar spine disability and 
entitlement to an initial higher rating 
for a cervical spine disability.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
her representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


